Exhibit32.2 CERTIFICATION OF OFFICER OF AML COMMUNICATIONS,INC. PURSUANT TO 18 USC §1350 Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsection(a) and (b)of Section1350, Chapter63 of Title 18, United States Code) the undersigned Principal Financial Officer of AML Communications,Inc. (the “Company”) does hereby certify, to such officer’s knowledge, that: (a) The annual report on Form10-K for the year ended March31, 2009 of the Company fully complies with the requirements of Section13(a) or 15(b) of the Securities Exchange Act of 1934; and (b) Information contained in such Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 29, 2009 /s/ Heera Lee Heera Lee, Director of Finance Principal Financial Officer
